Thomas, J.:
I vote to reverse upon the ground that the office of the Secretary of State is common to the State, and is not limited to the county of Albany; and that when the Secretary of State receives a petition, his function and act are not confined *506within the county of Albany, but operate and extend through the whole State. Hence no authentication by the county clerk of the notary’s certificate is required, nor has it been practiced or regarded as necessary in filing papers with the Secretary of State where certification by a notary public or similar officer is demanded. If the verification of the petition be regarded as an acknowledgment, still no further form seems to be required either for that, or for a declination by the person designated, or for filling a vacancy. (Election Law [Consol. Laws, chap. 17; Laws of 1909, chap. 22], §§ 50, 52.)*
Putnam, J., concurred.